Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 8/9/21.
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 1, 8 and 15 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2020/0104802 A1) in view of Wynn et al. (US 2018/0039951 A1), further in view of Faulkner et al. (US 2019/0268385 A1) and Rodman (US 8,948,059 B2)

Regarding Claims 1, 8 and 15,    Kundu discloses the computer-implemented method/medium/system for managing meeting divergence for a meeting involving a plurality of participants to discuss a plurality of core intents ([0006] systems for managing actions such as meetings to improve the efficiency with which actions are managed, [0032]., the method comprising:
Kundu discloses receiving a first contribution from a first one of the participants during the meeting ([0032] User 104-1 and user 104-2 are physically located in an event space 106 in which an event (e.g., a meeting) is taking place and user 104-3 is remote from the event space 106 (e.g., user 104-3 is participating in the meeting from a remote location)., Fig 11 B # 1000, 1102 contribution by user Sam Jackson on campaign update, [0140] agenda item A was discussed);
Kundu discloses determining a first one of the core intents with which the first contribution is associated (Fig 11 # 11B #1104 core intent/agenda item campaign updates discussed by Sam Jackson, [0148] the time frame identified based on the key term comprises a sub-portion of the first time frame.);
Kundu discloses determining a linkage of the first contribution to at least one second, previous contribution provided during the meeting (Fig11 B # 1102-1 and 1102-2 discussion during meeting on topic campaign updates; [0143] The text boxes 1102-1 and 1102-2 may include the same text or may include distinct text.  For example, both text boxes 1102-1 and 1102-2 include the Agenda item 1002-1 "Campaign updates." [0147] identifying portions associated with a particular agenda item ); and
Kundu discloses generating a graphical representation of the meeting ([0137] analyze the progress of the group event to determine which agenda items are being discussed during the , the graphical representation including a first visual indicator corresponding to the first contribution (Fig 11 A # 1004-1 agenda A discussion, Fig 11B @ 1102-1, 1104 campaign update by Sam Jackson and at least one second visual indicator respectively corresponding to the at least one second contribution (Fig 11A # 1004-3 agenda A second contribution, Fig 11B # 1102-2 second discussion about campaign updates), , the first visual indicator positioned with respect to the at least one second visual indicator to represent the linkage ([0143] the device determines that an additional time frame (e.g., time frame corresponding to portion 1004-3) corresponds to a same agenda item (e.g., Agenda item A).  In some embodiments, the device visually distinguishes (e.g., highlights) all portions 1004 that correspond (linkage) to a same agenda item.), [0148]). Kundu, however does not specifically teach generating a graphical representation of a progress of the meeting; determining a gap in the graphical representation, the gap positioned with respect to the first visual indicator and the at least one second visual indicator. Kundu, however discusses determining a gap, related to topic to be discussed (Fig 10 B topic next week meeting, Fig 12 # 1202)
Wynn teaches generating a graphical representation of a progress of the meeting (Fig 10 # 1020 and [0152] determine progress of meeting to be fast or slow, generate notification to adjust rate of discussion, [0146]-[0147] the videoconference session has reached the second agenda item, as indicated by the current agenda item 1022 and by indicator 1020., [0149] The system can check how far the presentation of the videoconference data has progressed, e.g., by checking which slide, document heading, or other portion of the videoconference data has been presented (displayed or otherwise output to the participants of the videoconference).) determining a gap in the graphical representation, the gap positioned with respect to the first visual indicator and the at least one second visual indicator ([0042] The agenda creation interface can be used to create an agenda for the created videoconference, which is a specified list of agenda items designated to be covered during the videoconference, e.g., subjects, topics, or other information to be discussed, presented, or otherwise covered by the participants during the videoconference. Each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included generating a graphical representation of a progress of the meeting; determining a gap in the graphical representation, the gap positioned with respect to the first visual indicator and the at least one second visual indicator, as disclosed by Wynn in the system disclosed by Kundu, for the motivation of providing a method of determining that the progress of the videoconference session is within threshold time period ([0147] Wynn) and sending notification to track the scheduled agenda ([0147], [0149] Wynn).
Kundu/Wynn do not teach the gap being indicative of a topic in the first one of the core intents to be discussed during the meeting; identifying a capable participant from the plurality of the participants capable of providing a further contribution to fill the gap; and reconfiguring an audio effect of the capable participant, the audio effect boosting a microphone associated with the capable participant when an audio input from the capable participant is received.
Faulkner teaches the gap being indicative of a topic in the first one of the core intents to be discussed during the meeting ([0072]-[0073] the agent 302 may listen to discussions of the plurality of participants 306. Furthermore, the agent 302 may recognize gestures made by the plurality of participants 306. In some implementations, the agent 302 may listen to discussions of the participants 306 to ascertain if the participants 306 are seeking consensus on a discussed topic (gap identified), [0074] The agent 302 may analyze the data to determine that the participants 306 are seeking consensus on a discussed topic and/or to identify that the participants 306 are seeking individuals having expertise related to a topic discussed during the communication session.) ; identifying a capable participant from the plurality of the participants capable of providing a further contribution to fill the gap ([0009] A system can help participants of 302 is able to parse voice and/or text conversations to ascertain that the participants 306 are seeking consensus related to a topic and/or one or more individuals having technical expertise related to a discussed topic., [0074] The agent 302 may analyze the data to determine that the participants 306 are seeking consensus on a discussed topic and/or to identify that the participants 306 are seeking individuals having expertise related to a topic discussed during the communication session.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the gap being indicative of a topic in the first one of the core intents to be discussed during the meeting; identifying a capable participant from the plurality of the participants capable of providing a further contribution to fill the gap, as disclosed by Faulkner in the system disclosed by Kundu/Wynn, for the motivation of providing a method of analyzing the data to determine that the participants are seeking consensus on a discussed topic and/or to identify that the participants are seeking individuals having expertise related to a topic discussed during the communication session ([0074] Faulkner)
Kundu/Wynn/Faulkner do not teach reconfiguring an audio effect of the capable participant, the audio effect boosting a microphone associated with the capable participant when an audio input from the capable participant is received. However, Faulkner teaches at [0015] the system may include means to transmit the generated query to the data processing devices associated the meeting participants and to the data processing devices associated with the identified one or 
Rodman teaches reconfiguring an audio effect of the capable participant, the audio effect boosting a microphone associated with the capable participant when an audio input from the capable participant is received (Col 20 lines 53-56 control signal data (reconfiguring) may be sent between the local endpoint 600 and the remote endpoint 601. The control signals may include, for example, instructions from endpoint 600 to adjust the microphone level or loudspeaker volume of endpoint 601, or vice versa., Col 23 lines 8-15  the remote data management engine 664 can control functions, devices, etc. associated with an audio conference occurring via the audio channel 620, in response to the control data received. For instance, the remote data management engine 664 may instruct other devices participating in the audio conference, or itself, to adjust volume, mute some or all participants, request hangup status, request participant polling data, request billing information, etc. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included reconfiguring an audio effect of the capable participant, the audio effect boosting a microphone associated with the capable participant when an audio input from the capable participant is received, as disclosed by Rodman in the system disclosed by Kundu/Wynn/Faulkner, for the motivation of providing a method of controlling functions of an endpoint in an audio conference or a video conference and for using a protocol to communicate data during a conference. (Col 2 lines 40-44 Rodman)
Claim 15: Kundu discloses the one or more computer processors, one or more computer-readable storage media ([0151], [0173]), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method


Kundu teaches wherein the meeting topic is identified based on communications among the participants ([0091], Fig 11B # 1104 and [0162]-[0163] displaying the first portion of the representation (topic campaign updates) includes displaying text that corresponds to the first agenda item., Fig 13 # 1312, 1314, [0155] the device identifies (1314) a first attendee of the plurality of group event attendees and determines, based on the first attendee, the first agenda item of the plurality of media items.)

Regarding Claims 3, 10 and 17,    Kundu as modified by Wynn, Faulkner and Rodman teaches the computer-implemented method of claim 1, further comprising: 
Kundu teaches determining a completion status of the first core intent based on at least one of the first contribution, the at least one second contribution, and the linkage ([0111]-[0112], [0118]a milestone status is determined using information stored in milestone table such a percentage completion, [0119], [0122]).

Regarding Claims 4, 11 and 18,    Kundu as modified by Wynn, Faulkner and Rodman teaches the computer-implemented method of claim 3, further comprising:
Kundu teaches when the completion status is below a completed threshold, determining the topic within the first core intent to be discussed by the participants during the meeting ([0100] automatically prompt generation of an action such as a meeting to discuss a task, [0101]-[0102], [0113][0118] a rate of execution of the first task is below a threshold value (e.g., based on a user defined or automatically determined rate value), and/or a percentage completion amount of the milestone is below a predetermined amount). [0119] if fewer than a threshold number of tasks have been completed corresponding to a milestone, generate an action.)

Regarding Claims 5, 12 and 19,   Kundu as modified by Wynn, Faulkner and Rodman teaches the computer-implemented method of claim 4, 
Kundu teaches wherein the graphical representation includes a relating task (dependency) corresponding to the topic to be discussed, the task positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the task to the first contribution and the at least one second contribution. ([0108], [0113] related tasks included in agenda, [0115] generating the agenda includes determining at least one task dependency associated with the first task (e.g., a parent task that depends on the task or a child task on which the task depends) and including, in the agenda, the first task and a second task that has a task dependency relationship with the first task.)
Kundu does not specifically teach the gap is positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution
Wynn teaches a gap corresponding to the topic to be discussed ([0043] after a first agenda item is concluded during a videoconference session, a gap of 10 minutes may proceed in which no agenda item is associated with that gap of time, and a next agenda item of the agenda is then started after that gap of time has concluded), the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution ([0045] suggested agenda items can be displayed in a half-tone text or grey color text, in contrast to darker text or brightly-colored text used for user-specified agenda items., [0050], [0055] automatically determined as a suggested agenda item named "Review minutes of previous meeting" and which is automatically assigned a time period duration of 3 minutes based on the length of those minutes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gap corresponding to the topic to be discussed, the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution, as disclosed by Wynn in the system disclosed by Kundu, for the motivation of providing a method of determining that the progress of the videoconference session is within 


Regarding Claims 6, 13 and 20,    Kundu as modified by Wynn, Faulkner and Rodman teaches the computer-implemented method of claim 5, further comprising: 
Kundu teaches determining an action item for the participants so that the topic is discussed ([0113]action information includes an agenda that is automatically generated based on the first task information, [0114] all tasks associated with the eligible action participants are included in the agenda., [0115]).

Regarding Claims 7 and 14,    Kundu as modified by Wynn Faulkner and Rodman teaches the computer-implemented method of claim 1, further comprising: 
Kundu teaches determining a characteristic of the first participant, the first contribution being based on the characteristic ([0120] eligible action participants (e.g., users associated with the task, users that have participated in meetings that are relevant to the task and/or the group, users associated with content that corresponds to the task and/or the group, and/or users who have performed a search relevant to the task and/or group) where the eligible action participants include at least a subset of the group members [0121] the eligible action participants are determined in accordance with access parameters (e.g., Member_Role of members table 506, FIG. 5A) defined for group members.)
Wynn also teaches determining a characteristic of the first participant, the first contribution being based on the characteristic ([0071] particular participant users can be automatically assigned to particular agenda items based on the agenda item identifiers, e.g., based on any of the factors)




Response to Arguments
Applicant’s arguments with respect to claim(s) 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Roberts (US 2011/0029893) discloses displaying an interactive collaboration plane along a time axis within a graphical user interface, automatically detecting a plurality of participation events each performed by one of a plurality of participants during a conference session between the plurality of participants, recording a time of occurrence of each of the participation events, and displaying graphical depictions of the participation events within the interactive collaboration plane.
Reshef (US 10,642,889) discloses a recorded conversation is segmented from the corpus by using the derived topics into segments such that each segment is classified as belonging to a particular topic in the optimal set.
Denner (US 2011/0072362) discloses creating an agenda for a meeting with a computerized meeting management system, the agenda having at least one recurring agenda item; presenting a suggested amount of time for the at least one recurring agenda item to a user through the computerized meeting management system, the suggested amount of time being based on data regarding the recurring agenda item from at least one previous meeting.
Nelson (US 2018/0101824 discloses determining meeting efficiency based on agenda items; determining missing information for new agenda item as suggested information ([0007])
Borhetti discloses providing feedback during conference.
Locascio discloses generating a searchable transcript of a group-based audio feed within a group-based communication system. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629